Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 1 of 9




               Exhibit 17
August 1, 2020 email from William
Williford to Gregory Suellentrop re
          redline of NDA
        Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 2 of 9


From:              William Williford
To:                Suellentrop, Gregory
Cc:                Flood, Curtis; Martz, Eric; Tracy W. Krohn
Subject:           Re: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets
Date:              Saturday, August 1, 2020 3:09:03 PM


Greg,

Thanks for the follow up. I will be sending a redline of the document within the next few
hours.

Regards,

William

Sent from my iPhone

On Aug 1, 2020, at 1:43 PM, Suellentrop, Gregory <Gregory.Suellentrop@evercore.com>
wrote:


        William,

        Following up on the email below. Please let us know when you expect to be able
        to provide an executed copy or a redline of the document.

        Thanks,
        Greg

        Greg Suellentrop
        Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com




        -------- Original message --------
        From: "Suellentrop, Gregory" <Gregory.Suellentrop@Evercore.com>
        Date: 7/31/20 12:46 PM (GMT-07:00)
        To: William Williford <wwilliford@wtoffshore.com>, "Flood, Curtis"
        <Curtis.Flood@Evercore.com>
        Cc: "Martz, Eric" <Eric.Martz@Evercore.com>, "Tracy W. Krohn"
        <tracy@wtoffshore.com>
        Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer -
        GOM Shelf Assets

        William,

        Please find attached the NDA for the Arena sales process. In order to gain access to the
        VDR, please execute the attached document.

        Best,
        Greg



                                                                                                             001
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 3 of 9



Greg Suellentrop
Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: William Williford <wwilliford@wtoffshore.com>
Sent: Friday, July 31, 2020 10:47 AM
To: Flood, Curtis <Curtis.Flood@Evercore.com>
Cc: Martz, Eric <Eric.Martz@Evercore.com>; Suellentrop, Gregory
<Gregory.Suellentrop@Evercore.com>; Tracy W. Krohn <tracy@wtoffshore.com>
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets

Curtis,

Although we have kept the information in strict confidence, we were never provided or
signed a joinder. We would appreciate anything you could do to get us direct access to the
data room ASAP.

Thanks,

William


William Williford
Executive Vice President and General Manager of Gulf of Mexico

+1 713 624 7269 (direct)
+1 832 206 6889 (mobile)
+1 713 624 7243 (fax)
wwilliford@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com



A U.S. Company helping to safely supply energy for its Country
From: Flood, Curtis <Curtis.Flood@Evercore.com>
Sent: Friday, July 31, 2020 9:46 AM
To: William Williford <wwilliford@wtoffshore.com>
Cc: Martz, Eric <Eric.Martz@Evercore.com>; Suellentrop, Gregory
<Gregory.Suellentrop@Evercore.com>; Tracy W. Krohn <tracy@wtoffshore.com>
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets

William,

Thank you, can you please send the joinder to the 31 Group NDA that W&T
signed?



                                                                                             002
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 4 of 9


Curtis



________________________
Curtis Flood
EVERCORE
2 Houston Center, Suite 1800
909 Fannin St., Houston, TX 77010
O: 713.427.5706
C: 917.455.2898
Curtis.Flood@Evercore.com




-------- Original message --------
From: William Williford <wwilliford@wtoffshore.com>
Date: 7/31/20 6:49 AM (GMT-05:00)
To: "Flood, Curtis" <Curtis.Flood@Evercore.com>
Cc: "Martz, Eric" <Eric.Martz@Evercore.com>, "Suellentrop, Gregory"
<Gregory.Suellentrop@Evercore.com>, "Tracy W. Krohn"
<tracy@wtoffshore.com>
Subject: RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets

Curtis,

Thank you for your response. We have considered it. Please see our
response to your request in red below

I said in our prior communications, we are prepared to move as quickly as
you are able. In this regard, we need to make arrangements for our site
visits and finalize the purchase agreement ASAP. Please let us know
when we can proceed.

We are standing by to engage.

Regards,

William

William Williford
Executive Vice President and General Manager of Gulf of Mexico

+1 713 624 7269 (direct)
+1 832 206 6889 (mobile)
+1 713 624 7243 (fax)
wwilliford@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908


                                                                            003
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 5 of 9


+1 (713) 626-8525 (main)
www.wtoffshore.com



A U.S. Company helping to safely supply energy for its Country
From: Flood, Curtis [mailto:Curtis.Flood@Evercore.com]
Sent: Wednesday, July 29, 2020 9:28 PM
To: William Williford; Tracy W. Krohn
Cc: Martz, Eric; Suellentrop, Gregory
Subject: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets

William and Tracy,

Thank you for your continued interest in this process and your latest bid
submission. The Transaction Committee of the Board of Directors of
Arena Energy GP, LLC (the “Transaction Committee”)—whose
members solely consist of disinterested and independent directors Dean
Swick and Tony Horton—has the exclusive authority to manage,
supervise, make decisions and take actions with respect to the marketing
of the assets of Arena Energy, LP and its subsidiaries (collectively, the
“Company”) and any resulting sale transaction.

On May 13, 2020, the Transaction Committee directed Evercore to
commence a process to market Arena Energy’s assets for sale by
distributing a teaser to over 900 potential counterparties (including W&T
Offshore, Inc. (“W&T Offshore”).  Evercore engaged in dialogue with
72 potentially interested parties.  Ultimately, 27 potentially interested
parties received—and 19 of those potentially interested parties executed
—confidentiality agreements.  To facilitate due diligence, select
potentially interested parties (each of whom executed a standard
nondisclosure agreement) were given access to a virtual dataroom that
contained over 582 files, and Evercore conducted 12 dataroom
presentations, each over two hours in length.

W&T Offshore’s prior election not to execute a nondisclosure agreement
and participate in Evercore’s marketing process notwithstanding, the
Transaction Committee—as the only fiduciary for all of the Company’s
stakeholders—is prepared to engage with W&T Offshore on an
expedited basis regarding its bid.  That said, time is of the essence. The
Company has dwindling liquidity and the Transaction Committee is in
advanced discussions with a consortium regarding definitive
documentation for a holistic restructuring transaction following weeks of
good-faith, arm’s-length discussions.

To permit the Transaction Committee to review and consider your


                                                                             004
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 6 of 9


proposal in a timely manner, the Transaction Committee requests that
you provide the following information by 5:00 p.m. (CT) on Friday, July
31:

1. Credit Bidding. The Company’s revolving lenders have to date
refused to waive their right to credit bid pursuant to section 363(k) of the
Bankruptcy Code in an auction.  Please confirm in writing that W&T
Offshore will not condition its bid on the revolving lenders’ agreement
to waive their credit bid rights.

[W&T Response: W&T is not opposed to a credit bid by Arena’s revolving
lenders with adequate bid protection. To the extent the lenders would be
willing to forego an auction and discuss a private sale to us, we would
welcome that possibility as well.]

2. Financing. Please confirm whether your existing lender will provide
any financing incremental to the approximately $131 million in
remaining availability under the Company’s reserve-based credit facility.
 Please confirm whether you intend to obtain equity commitments from
any other parties and, if so, the names and proposed equity commitments
of any such parties.

[W&T Response: We have provided a commitment letter from Toronto
Dominion that provides more than adequate support for our bid. In
addition, as you know, we are a well-capitalized public entity with sufficient
resources to finance our operations and any obligations we undertake. We
have consistently grown our company through acquisitions and have a 40
year track record of successfully closing deals in the GOM. We have
never signed a PSA that we did not close.]


3. Title, Environmental Matters. Please confirm that W&T Offshore
will forego the title and environmental review and defect process, and
that W&T Offshore is prepared to close immediately following the sale
hearing.

[W&T Response: We have already commenced our title due diligence and
when we have an opportunity to conduct a site visit of the Company’s
facilities – which we have previously requested – we will undertake that as
well. We expect both investigations to be very brief. When they are
completed, assuming the results are as anticipated, we will be happy to
forego title and environmental protections in the purchase agreement.]


4. Surety Bonding. Please confirm that W&T Offshore has obtained


                                                                                 005
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 7 of 9


surety bonding commitments for the Company’s existing $305 million
surety bonding portfolio.  If W&T Offshore has not yet obtained such
bonding commitments, please confirm W&T Offshore’s timing
expectations for obtaining surety bonding commitments and expectations
for how much collateral needs to be posted to meet bonding
requirements.

[W&T Response: We will have commitments for the full amount within 2
weeks.]

5. Assumption of Liabilities. Please confirm that W&T Offshore will
assume all obligations of the Company related to the conveyed assets,
including, without limitation, trade vendor and lien holder claims,
excluding the Company’s revolving credit facility, second-lien term
loan, and any related deficiency claims.

[W&T Response: We will assume all liabilities of the Company (other than
those for borrowed money) subject to the terms of the draft PSA which we
provided to you on July 28.]


As noted above, the Transaction Committee is committed to maximizing
value for the Company and its stakeholders. Your prompt responses to
the foregoing matters will facilitate the Transaction Committee’s review
and assessment of your proposals in light of other proposals received by
the Company.

We greatly appreciate W&T Offshore’s interest in the Company’s assets
and we look forward to hearing back from you regarding the foregoing
matters.

For the avoidance of any doubt, the Company reserves all rights and
waives none, and the foregoing shall not in any way obligate the
Company to pursue any transaction with any party.

Best Regards,
Curtis




________________________
Curtis Flood
EVERCORE
2 Houston Center, Suite 1800


                                                                           006
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 8 of 9


909 Fannin St., Houston, TX 77010
O: 713.427.5706
C: 917.455.2898
Curtis.Flood@Evercore.com




-------- Original message --------
From: William Williford <wwilliford@wtoffshore.com>
Date: 7/28/20 6:57 PM (GMT-05:00)
To: "Flood, Curtis" <Curtis.Flood@Evercore.com>
Cc: "Tracy W. Krohn" <tracy@wtoffshore.com>
Subject: [EXTERNAL] Arena Offer - GOM Shelf Assets

     CAUTION: This email originated from outside of Evercore. Do not click links or open
     attachments unless you recognize the sender and are expecting the attachment or
     link.


Curtis,

Per Tracy’s message left on your voicemail, please see attached our offer for the Arena
assets. If you have any questions, please contact Tracy or myself.

Thanks,

William

William Williford
Executive Vice President and General Manager of Gulf of Mexico

+1 713 624 7269 (direct)
+1 832 206 6889 (mobile)
+1 713 624 7243 (fax)
wwilliford@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com



A U.S. Company helping to safely supply energy for its Country
From: Shahid Ghauri <sghauri@wtoffshore.com>
Sent: Tuesday, July 28, 2020 5:47 PM
To: William Williford <wwilliford@wtoffshore.com>
Subject: Arena Purchase Agreement.docx




                                                                                           007
Case 20-03404 Document 1-17 Filed in TXSB on 08/28/20 Page 9 of 9




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, and destroy the
original message.

The information contained in this email and any attachment, including the names and email address of any and all
recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, and destroy the
original message.

The information contained in this email and any attachment, including the names and email address of any and all
recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, and destroy the
original message.

The information contained in this email and any attachment, including the names and email address of any and all
recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




                                                                                                                           008
